       6:19-cv-00393-RAW Document 26 Filed in ED/OK on 05/18/20 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

ROBERT D. ERVIN,                                   )
                                                   )
                                                   )
                     Plaintiff,                    )
                                                   )
v.                                                 )      Case No. CIV-19-393-RAW
                                                   )
MINNESOTA LIFE INSURANCE                           )
COMPANY, COURTENI JONES, and                       )
ARMSTRONG BANK,                                    )
                                                   )
                                                   )
                     Defendants.                   )

                                          ORDER

        Before the court is the motion of the plaintiff to remand. Plaintiff commenced this

action in the District Court of Muskogee County, State of Oklahoma, on September 9, 2019.

The allegations of the state court petition (#2-6) are generally as follows: Plaintiff’s father

bought a pickup truck and went to Armstrong Bank in Muskogee, Oklahoma, on October 5,

2018 to arrange financing for the purchase of the vehicle. Plaintiff’s father did his banking

business with Armstrong Bank and was familiar with most of the employees, and they with

him.

        Plaintiff’s father was of an advanced age, walked slowly, and made obvious use of

an oxygen cannister to assist his breathing. In connection with completion of the loan

paperwork, the “personal banker” of plaintiff’s father, defendant Jones, offered credit life

insurance to plaintiff’s father. “Upon information and belief” (Id. at 2), Jones did not ask

plaintiff’s father the health question on the insurance application, but rather told him where
     6:19-cv-00393-RAW Document 26 Filed in ED/OK on 05/18/20 Page 2 of 6



to sign after Jones (not plaintiff’s father) completed the application. If Jones actually did ask

plaintiff’s father the health question, she did not write down the answer he provided because

plaintiff’s father would not have intentionally misrepresented his health. Defendants

Armstrong Bank and Jones represented to plaintiff’s father that he was eligible for coverage

even with his obvious and apparent medical condition. (Id. at 2). The fact that his condition

was obvious assured plaintiff’s father that it was appropriate for him to buy this insurance,

and it would provide valuable protection to pay off the loan in the event of his death. (Id.

at 3).

         Because plaintiff’s father regularly did business with Armstrong Bank, he trusted bank

employees to properly advise him. Armstrong Bank and the people selling credit life

insurance at the bank earned commissions from the sale of credit life insurance to customers.

Plaintiff’s father acted in reliance upon the material misrepresentations of defendants

Armstrong Bank and Jones. Plaintiff’s father commenced making his monthly payments on

the loan, which including paying the credit life insurance premium.

         Plaintiff’s father passed away February 21, 2019. Plaintiff submitted his claim for

credit life insurance benefits, but defendant Minnesota Life Insurance Company rescinded

the credit life insurance policy and denied payment of benefits on July 18, 2019. The petition

alleges (1) false representation, concealment and deceit against all defendants; (2) breach of

contract against defendant Minnesota Life Insurance Company and (3) breach of the duty of

good faith against defendant Minnesota Life Insurance Company.


                                               2
     6:19-cv-00393-RAW Document 26 Filed in ED/OK on 05/18/20 Page 3 of 6



       Defendant Minnesota Life Insurance Company removed the action to this court on

November 11, 2019.1 The basis asserted is that there is diversity of citizenship between

plaintiff and Minnesota Life, while Armstrong Bank and Jones (Oklahoma residents) have

been fraudulently joined. It appears to be undisputed that Jones was an employee of the

Bank at the pertinent time. (#10 at n.3; #17-8).

       A defendant’s right of removal cannot be defeated by a fraudulent joinder of a resident

defendant having no real connection with the controversy. Wilson v. Republic Iron & Steel

Co., 257 U.S. 92, 97 (1921). Fraudulent joinder is a term of art. It does not reflect on the

integrity of plaintiff or counsel, but rather exists regardless of plaintiff’s motives when the

circumstances do not offer any other justifiable reason for joining the defendant. Ferrell v.

BFG Global, LLC, 2015 WL 6438988 n.4 (W.D.Okla.2015)(quoting Cooper v. Zimmer

Holdings, Inc., 320 F.Supp.2d 1154, 1157 (D.Kan.2004)).

       Defendant can prove fraudulent joinder by showing either (1) actual fraud in the

pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action

against the non-diverse party in state court. Dutcher v. Matheson, 733 F.3d 980, 988 (10th

Cir.2013); Long v. Halliday, 768 Fed. Appx. 811, 814 (10th Cir.2019). Defendant’s argument

is on the second path, asserting that plaintiff’s claim against the Oklahoma defendants fails

as a matter of law. Removing defendants bear the burden of establishing jurisdiction.

Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290 (10th Cir.2001). A defendant

       1
       A defendant who was allegedly fraudulently joined need not consent to the notice of removal. See
Coppedge v. Cabot Norit Americas, Inc., 2020 WL 967339, *2 (N.D.Okla.2020).

                                                  3
     6:19-cv-00393-RAW Document 26 Filed in ED/OK on 05/18/20 Page 4 of 6



asserting fraudulent joinder carries a heavy burden of proof. Montano v. Allstate Indem., 211

F.3d 1278 (10th Cir.2000). District courts are to resolve disputed questions of facts and

ambiguities in the controlling law in the plaintiff’s favor and then determine whether the

plaintiff “has any possibility of recovery against the party whose joinder is questioned.” Id.

“This standard is more exacting than that for dismissing a claim under Fed. R. Civ. P.

12(b)(6); indeed, the latter entails the kind of merits determination that, absent fraudulent

joinder, should be left to the state court where the action was commenced.” Id.2

        In cases where a defendant alleges fraudulent joinder, the Tenth Circuit has directed

district courts to “pierce the pleadings, consider the entire record, and determine the basis of

joinder by any means available.” Nerad v. AstraZeneca Pharmaceuticals, Inc., 203

Fed.Appx. 911, 913 (10th Cir.2006). While the court is to pierce the pleadings, the court is

not to “pre-try, as a matter of course, doubtful issues of fact to determine removability; the

issue must be capable of summary determination and be proven with complete certainty.”

Smoot v. Chicago, Rock Island & Pac. R.R. Co., 378 F.2d 879, 882 (10th Cir.1967).

Furthermore, “[a] claim which can be dismissed only after an intricate analysis of state law

is not so wholly insubstantial and frivolous that it may be disregarded for purposes of

diversity jurisdiction.” Brazell v. Waite, 525 Fed.Appx. 878, 881 (10th Cir.2013).3

        2
          Thus, this court disagrees with defendant’s statement that “the question becomes more closely akin
to that of whether the plaintiff has properly stated a claim upon which relief can be granted under Federal
Rule of Civil Procedure 12(b)(6).” (#2 at 4).
        3
       Defendants’ joint response (#17) more nearly resembles a brief in support of a motion for summary
judgment, which in the court’s view is inapposite. See Ferrell v. BGF Global, LLC, 2015 WL 6438988 n.1
(W.D.Okla.2015)(petition’s allegations accepted as true for purposes of fraudulent joinder analysis).

                                                     4
     6:19-cv-00393-RAW Document 26 Filed in ED/OK on 05/18/20 Page 5 of 6



       Defendant argues that plaintiff’s claim against the non-diverse parties fails because

plaintiff’s father had a duty to read the policy and his failure to do so does not relieve him

from the legal impact of such provisions. The Tenth Circuit held to the contrary in Business

Interiors, Inc. v. Aetna Casualty & Surety Co., 751 F.2d 361 (10th Cir.1984), stating that

under Oklahoma law “an insured has no duty to read his written policy and notice

discrepancies between it and previous representations of a soliciting agent.” Id. at 364. See

also McDaniel v. Continental Cas. Co., 2018 WL 8758739, *6 (W.D.Okla.2018)(denying

claim of fraudulent joinder).

       Defendant also contends that the petition does not plead fraud with particularity as

required by Rule 9(b) F.R.Cv.P. (This is the same standard applicable in state court pursuant

to 12 O.S. §2009(B); see Traylor v. National Liability and Fire Ins. Co., 2011 WL 13114113

n. 7 (W.D.Okla.2011)). Even if defendant is correct, however, in the fraudulent joinder

context it must show “that the plaintiff cannot cure the purportedly deficient allegations by

amendment.” Id. at *5. See also Shue v. High Pressure Transports, 2010 WL 4824560, *7

(N.D.Okla.2010); McDaniel, 2018 WL 8758739 n.6. This burden has not been met.

       Finally, defendant contends that plaintiff’s fraud claim involves future performance

(i.e., that the insurance could help pay off the loan in the event of his father’s death) and

therefore cannot support an actionable misrepresentation. Again, the court disagrees.

“Oklahoma follows the view that fraud can be predicated upon a promise to do a thing in the

future when the intent of the promisor is otherwise.” Id. at n.9 (quoting Citation Company


                                              5
      6:19-cv-00393-RAW Document 26 Filed in ED/OK on 05/18/20 Page 6 of 6



Realtors, Inc. v. Lyon, 610 P.2d 788, 790 (Okla.1980)). The court in McDaniel similarly

rejected an argument under the parol evidence rule. Id. See also Ford v. Liberty Mut. Ins.

Co., 2020 WL 259554, *3 (W.D.Okla.2020).

            Under the applicable standard, the court grants the present motion. Defendant has

not shown there is no possibility plaintiff would be able to establish a cause of action against

the non-diverse defendants in state court. See Coppedge v. Cabor Norit Americas, Inc., 2020

WL 967339, *2 (N.D.Okla.2020). Whether the discovery process establishes such facts is not

for this court to determine.4

        It is the order of the court that the motion of the plaintiff to remand (#10) is hereby

granted. Pursuant to 28 U.S.C. §1447(c), this action is remanded to the District Court for

Muskogee County, State of Oklahoma.



                         ORDERED THIS 18th DAY OF MAY, 2020.



                                                   ______________________________________
                                                   RONALD A. WHITE
                                                   UNITED STATES DISTRICT JUDGE




        4
         The court acknowledges differences in Tenth Circuit phrasing. In Nerad, the test was articulated
as “whether there is a reasonable basis to believe the plaintiff might succeed in at least one claim against the
non-diverse defendant. A ‘reasonable basis’ means just that: the claim need not be a sure-thing, but it must
have a basis in the alleged facts and the applicable law.” 203 Fed.Appx. at 913. In this court’s view the
Circuit’s use of “alleged facts” indicates the result is the same in the case at bar. See also Bailey v.
Markham, 2020 WL 1324477, **22-24 (D.N.M.2020).

                                                       6
